Per Curiam.

There is no question of the right of the plaintiff in this action to recover. The defendant gave him a writ against Morgan, with special directions to attach the horses. The plaintiff accordingly attached them, and has paid the expenses of their keeping. It has been urged, and cases have been cited to prove, that a defendant is bound to support his cattle when under an attachment. This is true, where judgment is rendered against such defendant; but in the suit against Morgan, the judgment was given in his favor. Campbell has been the cause of the expenses incurred by the officer, and he is bound to reimburse him.1

Defendant defaulted.


 See Twombly v. Hunewell, 2 Greenl. 221.